Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Claims 1-5, 8 and 9 are allowed.
Terminal disclaimer is approved on 7/12/22. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Pate (Reg. No. 53439)  on 7/12/22.
The application has been amended as follow: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	A method comprising:
obtaining, by a computing module, for each speed test server of a plurality of speed test servers, measurements of latency between each speed test server and a plurality of geographically distributed locations, each speed test server having a location associated therewith;
for each speed test server, evaluating, by the computing module, the measurements of latency between each speed test server and the plurality of geographically distributed locations with respect to the location associated with each speed test server; 
determining, by the computing module, that a first speed test server of the plurality of speed test servers is suspect according to the evaluating of the measurements of latency between the first speed test server and the plurality of geographically distributed locations;
grouping the plurality of speed test servers into a plurality of clusters according to similarity of the measurements of latency between each speed test server and the plurality of geographically distributed locations;
determining (a) that a second location associated with a second speed test server of the plurality of speed test servers does not correspond to third locations associated with other speed test servers of the plurality of speed test servers in a cluster of the plurality of clusters including the second speed test server; and
in response to (a), associating a corrected location with the second speed test server, the corrected location corresponding to the third locations.


2.	The method of claim 1, further comprising:
determining that a first measurement of latency between the first speed test server and a first location of the plurality of geographically distributed locations is below a baseline expected latency; and
in response to determining that the first measurement of latency is below the baseline expected latency, determining that the first speed test server is suspect.

3.	The method of claim 2, wherein the baseline expected latency is a traversal time between the first location and the first speed test server at the speed of light.

4.	The method of claim 2, wherein the baseline expected latency is a traversal time over a segment of network infrastructure between the first speed test server and the first location.

5.	The method of claim 4, wherein the segment of network architecture is a cloud backbone network connecting a first regional cloud and a second regional cloud of a cloud computing platform, the first speed test server being in a first geographic region associated with the first regional cloud and the first location being a computing module executing in the second regional cloud.

6-7.	(Canceled) 

8.	The method of claim 1, wherein measurements of latency between each speed test server and a plurality of geographically distributed locations comprise measurements between each speed test server and a plurality of edge clusters executing within a plurality of regional clouds of a cloud computing platform.

9.	The method of claim 8, further comprising:
selecting, by the computing module, regional clouds of the plurality of regional clouds for instantiating each edge cluster of the plurality of edge clusters according to the measurements of latency for the plurality of speed test servers excluding the first speed test server.

10-20.	(Canceled)
	

Reason for allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, grouping the plurality of speed test servers into a plurality of clusters according to similarity of the measurements of latency between each speed test server and the plurality of geographically distributed locations, determining (a) that a second location associated with a second speed test server of the plurality of speed test servers does not correspond to third locations associated with other speed test servers of the plurality of speed test servers in a cluster of the plurality of clusters including the second speed test server; and in response to (a), associating a corrected location with the second speed test server, the corrected location corresponding to the third locations in light of other features described in independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
July 13, 2022
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447